DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see p. 9-11, filed January 8, 2021, with respect to Claims 1-9 and 12-20 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejections of Claims 1-9 and 12-20 have been withdrawn. 
Applicant argues that Li (US 20170308988A1) discloses that the accelerator is used to assist GPU with rendering.  When the accelerator is not occupied, the GPU and accelerator would operate together to perform rendering operations.  In Li, the graphic display operation will be switched between being performed by the GPU only and being performed by both the GPU and accelerator, according to whether the accelerator is occupied or not.  Thus, Li fails to disclose preferentially scheduling only the display-specific hardware accelerator to perform display operations on the graphic to be displayed and scheduling the graphics processing unit to perform the display operations on the graphic to be displayed only if resources of the display-specific hardware accelerator are exhausted (p. 9, 2nd-3rd paragraphs).
In reply, the Examiner agrees.  The rejections have been withdrawn.
Allowable Subject Matter
Claims 1-9 and 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowable for the reasons discussed in Applicant’s Remarks dated January 8, 2021 and also discussed in the Response to Arguments section above, as well as for the reasons discussed below.
One prior art (Li US 20170308988A1) teaches a system 100 that includes a GPU 120 and an accelerator 180 [0022].  Accelerator 180 may be an image consumer.  Accelerator 180 may rotate an already-produced image layer [0026].  Li teaches determining that the accelerator 180 is to assist the GPU 120 with rendering when the accelerator 180 has the capacity to do so [0027].  If the accelerator 180 is occupied with the task of image composition, image rotation, or time-warp thread operations, the driver 115 may determine not to engage the accelerator 180 with the rendering tasks [0027].  However, Li does not teach a first guest operating system runs on the embedded system, the method comprising:  receiving the graphics to be displayed of the first guest operating system; preferentially scheduling only the display-specific hardware accelerator to perform display operations on the graphic to be displayed and scheduling the graphics processing unit to perform the display operations on the graphic to be displayed only if resources of the display-specific hardware accelerator are exhausted.
Another prior art (Spracklen US 20080222383A1) teaches at least a host operating system [0021] and a guest OS 34 [0041].  OS 34 may manage the granting of the accelerator 16A among the different threads, and commands from the CWQs may be processed as the accelerator 16A is granted to the corresponding user threads [0042].  If the accelerator 16A is not busy, the Hypervisor may update the permission word in the memory assigned to the requesting thread to indicate that the thread is permitted to access the accelerator 16A [0044].  Accelerator library 32 may emulate operation of the accelerator 16A so that the application 30 makes progress even though the accelerator 16A is busy serving another user-privileged thread [0045].  However, only the display-specific hardware accelerator to perform display operations on the graphic to be displayed and scheduling the graphics processing unit to perform the display operations on the graphic to be displayed only if resources of the display-specific hardware accelerator are exhausted.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li (US 20170308988A1) teaches the graphics accelerator device composites the processed image layers with other images layers and outputs a composited image to a display (Abstract).
Spracklen (US 20080222383A1) teaches if the accelerator 16A is not busy, the Hypervisor may update the permission word in the memory assigned to the requesting thread to indicate that the thread is permitted to access the accelerator 16A [0044].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571)272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JH
/JONI HSU/Primary Examiner, Art Unit 2611